        Case: 3:20-cv-00436-jdp Document #: 32 Filed: 06/08/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 WILLIAM JOSEPH RUDOLF,

                              Plaintiff,
                                                                           ORDER
        v.
                                                                        20-cv-436-jdp
 ROBIN NELSON and CAROL JEGLUM,

                              Defendants.


       Pro se plaintiff William Joseph Rudolf is proceeding on claims that staff at Sawyer

County jail failed to provide him adequate medical care for his rheumatoid arthritis and

asthma. On April 23, 2021, defendants filed a motion for summary judgment and a motion to

dismiss for Rudolf’s failure to prosecute his claims. Dkt. 22. Defendants explain that they

attempted to serve discovery and other documents on Rudolf, but that all of the documents

were returned as undeliverable. The court located Rudolf’s current address and sent him the

briefing schedule for defendants’ motion. Rudolf’s opposition materials were due on May 24,

2021, but he has not responded to defendants’ motion or communicated with the court in any

way. Rudolf’s failure to respond to defendants’ motion and failure to update the court regarding

his new address suggest that he has lost interest in pursuing his case and no longer intends to

prosecute it.

       I will give Rudolf one more opportunity to submit a substantive response to defendants’

motion for summary judgment. If he fails to do so by the new deadline, I will dismiss this case

with prejudice under Rule 41 of the Federal Rules of Civil Procedure for his failure to prosecute.
        Case: 3:20-cv-00436-jdp Document #: 32 Filed: 06/08/21 Page 2 of 2




                                             ORDER

       IT IS ORDERED that plaintiff William Joseph Rudolf may have until June 25, 2021 to

file a response to defendants’ motion for summary judgment. If Rudolf does not respond by

that date, I will dismiss this case with prejudice under Fed. R. Civ. P. 41 for Rudolf’s failure to

prosecute it.




           Entered June 8, 2021.



                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
